Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered April 18, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s request to charge the defense of agency was properly denied. Where the undercover officer, a complete stranger, asked defendant if he was "open”, and, upon defendant’s reply, "Yes * * * how many [do] you want?”, placed an order with defendant for "Two”, and defendant immediately relayed the undercover’s order to the codefendant, *126who completed the sale, there was no evidence whatsoever "indicative of a relationship with the buyer” (People v Herring, 83 NY2d 780, 783) warranting an agency charge. Concur— Kupferman, J. P., Ross, Asch, Nardelli and Tom, JJ.